DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base perimeter" in line 4, “the rubber profile” in line 5, “the areas” in line 5, “the deformations” in line 8, “the formation” in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton et al. (US 6682081).
 	Regarding claim 1, Burton et al. discloses a sealing system Fig. 3 capable of being used for food applications comprising: a housing element 10 having two or more bolts and respective clamping holes 16, to clamp the housing element to a frame of a machine, and a rubber seal 12 arranged along the base perimeter of the housing element, and wherein the rubber seal includes a first portion 12 of the rubber profile located in the areas away from the holes, and a second portion 13 of the rubber profile adjacent to the holes, wherein the rubber profile of the second portion has a cross-section greater than the cross-section of the first portion to make the deformations of the rubber profile uniform along the base perimeter of the housing element to prevent the formation of fractures.
 	Regarding claim 2, Burton et al. discloses wherein the ratio between the thickness of the second portion 13 of the rubber profile and the thickness of the first portion 12 of the rubber profile ranges between 1.25 and 1.80. (Col. 5, Ln. 35-38)
 	Regarding claim 3, Burton et al. discloses wherein the rubber profile of the rubber seal 12 comprises a transition section gradually decreasing away from the area of the holes of the housing element (Col. 6, Ln. 53-56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al.
 	Regarding claim 4, Burton et al. discloses the invention as claimed above but fails to explicitly disclose wherein the rubber seal presents a hardness approximately equal to 70 Shore A.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hardness of the seal to any number of ranges (i.e. 70 Shore A) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675